Citation Nr: 1616377	
Decision Date: 04/25/16    Archive Date: 05/04/16

DOCKET NO.  09-21 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a higher initial disability rating (or evaluation) for degenerative joint disease, in excess of 0 percent for the period from March 1, 2006 to November 4, 2009, and in excess of 10 from January 1, 2010.

2.  Entitlement to a higher initial disability rating (or evaluation) for right knee iliotibial band syndrome, in excess of 0 percent for the period from March 1, 2006 to April 2, 2009, in excess of 10 percent from April 2, 2009 to November 4, 2009, and in excess of 0 percent from January 1, 2010.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patricia Kingery, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had active service from May 1975 to May 1978, and from February 1979 to February 2006.

This appeal comes to the Board of Veterans' Appeals (Board) from April 2007, June 2009, and June 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  A claim for service connection for a bilateral knee disorder was received in April 2006 (within one year of service separation).  The April 2007 rating decision, in pertinent part, granted service connection for right iliotibial band syndrome and assigned a noncompensable (0 percent) disability rating effective March 1, 2006 (the day after separation from active service).

The June 2009 rating decision, in pertinent part, assigned a 10 percent disability rating for the right iliotibial band syndrome with instability effective April 2, 2009 (the date of a VA examination), creating "staged" initial disability ratings.  The June 2011 rating decision assigned a temporary 100 percent rating (for convalescence following right knee surgery), effective November 4, 2009 to January 1, 2010 and "continued" the 10 percent disability rating for the right iliotibial band syndrome (previously evaluated as with instability which was not currently shown) from January 1, 2010. 

Reviewing the procedural history in this case, service connection for the right iliotibial band syndrome was initially granted under Diagnostic Code 5299-5257.  See April 2007 rating decision.  The June 2009 rating decision also assigned the 10 percent "stage" of the initial disability rating under Diagnostic Code 5299-5257 based on evidence of slight right knee instability.  This usage of diagnostic code reflects that the right iliotibial band syndrome was rated by using Diagnostic Code 5299 to note that this specific knee disability is not listed in the rating schedule, followed by hyphenated Diagnostic Code 5257 to show the code used to grant the ratings.  Diagnostic Code 5257 provides ratings based on recurrent subluxation or lateral instability of the knee.  38 C.F.R. § 4.71a (2015).

In the June 2011 rating decision, VA determined that the record showed no continued evidence of instability in the right knee joint and, while not changing the diagnostic code used, "continued" the 10 percent disability rating, effective January 1, 2010, based on objective evidence of painful motion associated with the right knee disability.  It is clear from the adjudications, diagnoses, and findings of record that the initial noncompensable and 10 percent disability ratings, effective March 1, 2006 and April 2, 2009 respectively, were granted for instability, and not for arthritis (degenerative joint disease (DJD)).  This understanding is confirmed by subsequent rating code sheets that have recharacterized the right knee disability as "right iliotibial band syndrome and DJD [arthritis], right knee (previously evaluated as with [in]stability which is not currently shown)."  See e.g. April 2015 rating code sheet.       

The Board finds that the effect of the adjudicative actions in the June 2011 rating decision, notwithstanding how the issue was styled or which diagnostic codes were assigned, was to assign a noncompensable (0 percent) disability rating for right knee iliotibial band syndrome effective January 1, 2010 (should have, but did not, use only Diagnostic Code 5257 to rate only the instability), and to grant a separate 10 percent disability rating for right knee degenerative joint disease effective January 1, 2010 (should have, but did not, use Diagnostic Code 5010-5003 (arthritis) or a motion code).

The June 2011 rating decision's assignment of diagnostic code and labeling of the service-connected disabilities was at best confusing, and will need to be reordered upon implementation of this decision.  The June 2011 rating decision's purported mixing of degenerative joint disease and instability as part of the same right knee disability was in error, as degenerative joint disease is a form of arthritis to be rated as arthritis (under either DC 5010-5003 or DC 5010-5260/5261), while instability is separately rated (under Diagnostic Code 5257).  See VAOPGCPREC 23-97 and VAOPGCPREC 9-98.

The June 2011 rating decision granted a separate 10 percent disability rating for right knee degenerative joint disease and assigned a 0 percent disability rating for the right knee iliotibial band syndrome, both effective January 1, 2010.  The RO did not, but should have, assigned the separate 10 percent rating under Diagnostic Code 5010-5003 (for noncompensable painful limitation of motion), to reflect the new grant of a separate rating for right knee degenerative joint disease that was not previously service connected.

The Board directs (and the RO should correspondingly update the rating code sheet to reflect the appropriate ratings and proper diagnostic codes) that the 10 percent rating for right knee degenerative joint disease (a form of arthritis which is rated on limitation of motion) and associated limitation of motion, which was granted pursuant to the June 2011 rating decision, should be rated separately using only Diagnostic Code 5010-5003.  As discussed in detail below, for the entire initial rating period from March 1, 2006, the Board is granting a 10 percent initial disability rating for the right knee degenerative joint disease.  This should be reflected separately from the rating assigned for the right knee iliotibial band syndrome on the rating code sheet.  Rating in this manner insures that the knee degenerative joint disease will actually be separately rated, rather than confused with the instability, and will be rated according to the proper criteria at Diagnostic Code 5010-5003, as required by VAOPGCPREC 23-97 and VAOPGCPREC 9-98.    

Further, the assignment of a 0 percent disability rating for the right knee instability from January 1, 2010 does not amount to a reduction as there was no final decision from which a reduction could have been undertaken.  The assignment of a lower rating or "stage" during an initial rating is permissible and what has been done in this case.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  As such, with respect to the right knee iliotibial band syndrome, the code sheet should reflect that a noncompensable (0 percent) disability rating has been assigned from March 1, 2006 to April 2, 2009, a 10 percent rating has been assigned from April 2, 2009 to November 4, 2009, and a noncompensable (0 percent) rating has been assigned from January 1, 2010, all under Diagnostic Code 5299-5257.  The Board has recharacterized the issues on appeal to reflect that separate ratings are in effect for the right knee degenerative joint disease and right knee iliotibial band syndrome as well as the appropriate stages for those ratings, which the Board has reconstructed from the previous rating decisions. 

In September 2012, the Board, in pertinent part, remanded the issue of higher initial ratings for the right knee disabilities for additional development.  In November 2012, a VA examination was conducted to assist in determining the current nature and severity of the right knee disabilities.  The Board finds the November 2012 VA examination report was thorough and adequate and in compliance with the remand instructions; therefore, there has been substantial compliance with the prior Board remand order.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders); D'Aries v. Peake, 22 Vet. App. 97 (2008).   


FINDINGS OF FACT

1.  For the initial rating period from March 1, 2006 to November 4, 2009 and from January 1, 2010, the right knee degenerative joint disease has been manifested by symptoms of painful motion, stiffness, swelling, effusion, crepitus, and weakness that are productive of noncompensable limitation of motion.

2.  For the entire initial rating period from March 1, 2006 to November 4, 2009 and from January 1, 2010, the right knee degenerative joint disease has not been manifested by ankylosis, limitation of flexion to 30 degrees, limitation of extension to 15 degrees, dislocation of the semilunar cartilage with frequent episodes of joint "locking," removal of the semilunar cartilage, malunion or non-union of the tibia and fibula, or genu recurvatum.

3.  For the initial rating period from March 1, 2006 to April 2, 2009, the right knee iliotibial band syndrome has not been manifested by instability or recurrent subluxation. 

4.  For the initial rating period from April 2, 2009 to November 4, 2009, the right knee iliotibial band syndrome has been manifested by no more than slight instability.

5.  For the initial rating period from January 1, 2010, the right knee iliotibial band syndrome has not been manifested by instability or recurrent subluxation.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in favor of the Veteran, for the initial rating period from March 1, 2006 to November 4, 2009, the criteria for an initial disability rating of 10 percent for right knee degenerative joint disease have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5010-5003 (2015).
  
2.  For the initial rating periods from March 1, 2006 to November 4, 2009 and from January 1, 2010, the criteria for an initial disability rating in excess of 10 percent for right knee degenerative joint disease have not been met or more nearly approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R.	 §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5010-5003 (2015).

3.  For the initial rating period from March 1, 2006 to April 2, 2009, the criteria for a compensable initial disability rating for right knee iliotibial band syndrome have not been met or more nearly approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.71a, Diagnostic Code 5299-5257 (2015).

4.  For the initial rating period from April 2, 2009 to November 4, 2009, the criteria for an initial disability rating in excess of 10 percent for right knee iliotibial band syndrome have not been met or more nearly approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.71a, Diagnostic Code 5299-5257 (2015).

5.  For the initial rating period from January 1, 2010, the criteria for a compensable initial disability rating for right knee iliotibial band syndrome have not been met or more nearly approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.71a, Diagnostic Code 5299-5257 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.               38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R.	 §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).  Such notice should also address VA's practices in assigning disability ratings and effective dates for those ratings.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

In this case, notice was provided to the Veteran in October 2006, prior to the initial adjudication of the service connection claim in April 2007.  The Veteran was notified of the evidence not of record that was necessary to substantiate the claim, VA and the Veteran's respective duties for obtaining evidence, and VA's practices in assigning disability ratings and effective dates.  Further, this issue comes before the Board on appeal from the decision which also granted service connection; therefore, there can be no prejudice to the Veteran from any alleged failure to give 38 U.S.C.A. § 5103(a) notice for the service connection claim that was granted.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson,	 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice arises from receipt of a notice of disagreement).  Thus, the Board concludes that VA satisfied its duties to notify the Veteran.   

VA satisfied its duty to assist the Veteran in the development of the claim.  First, VA satisfied its duty to seek, and assist in the procurement of, relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Specifically, the information and evidence that have been associated with the claims file include service treatment records, private treatment records, VA examination reports, and lay statements.

Second, VA satisfied its duty to obtain a medical opinion when required.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The Veteran was provided with VA examinations (the reports of which have been associated with the claims file) in June 2006, April 2009, and November 2012.  The Board finds that the VA examination reports are thorough and adequate and provide a sound basis upon which to base a decision with regard to the initial rating issue.  The VA examiners personally interviewed and examined the Veteran, including eliciting a history, conducted physical examinations, and specifically addressed the symptoms and impairment listed in the relevant criteria in the potentially applicable diagnostic codes.    

The Veteran was provided an opportunity to testify at a Board hearing, but declined.  As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of  38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159.   

Disability Rating Laws and Regulations

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4 (2015).  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1 (2015).  

Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.2 (2015).  Where there is a question as to which of two disability ratings shall be applied, the higher rating is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  When, after careful consideration of the evidence, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

Where, as in this case, the question for consideration is the propriety of the initial ratings assigned, evaluation of the all evidence and consideration of the appropriateness of staged ratings is required whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Fenderson, 12 Vet. App. at 126.  The Board has considered, and found inappropriate, the assignment of staged ratings for any part of the initial rating period with respect to the issue of a higher initial rating for right knee degenerative joint disease.  The Board has considered and maintained the 0 and 10 percent "staged" ratings assigned for the right knee iliotibial band syndrome.

Except as otherwise provided in the rating schedule, all disabilities, including those arising from a single disease entity, are to be rated separately, and then all ratings are to be combined pursuant to 38 C.F.R. § 4.25 (2015).  Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  However, the U.S Court of Appeals for Veterans Claims (Court) has interpreted 38 U.S.C.A. § 1155 as implicitly containing the concept that the rating schedule may not be employed as a vehicle for compensating a claimant twice (or more) for the same symptomatology; such a result would overcompensate the claimant for the actual impairment of his earning capacity and would constitute pyramiding of disabilities, which is cautioned against in 38 C.F.R. § 4.14 (2015).  In Esteban, the Court held that the critical element was that none of the symptomatology for any of the conditions was duplicative of or overlapping with the symptomatology of the other conditions.

For disabilities of the musculoskeletal system, the Board also considers whether a higher disability rating is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  See DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Id.  Functional loss contemplates the inability of the body to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, and must be manifested by adequate evidence of disabling pathology, especially when it is due to pain.  38 C.F.R. § 4.40.  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. § 4.45.  Additionally, painful motion is an important factor of disability; and joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  Although pain may cause a functional loss, pain itself does not constitute functional loss.   Pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

The Veteran contends generally that the right knee disabilities have manifested in more severe symptoms than contemplated by the 0 and 10 percent ratings assigned.  In the June 2009 substantive appeal (on a VA Form 9), the Veteran contended that a higher disability rating is warranted for the right knee disability because of daily pain that requires five to six pills per day to function.  The Veteran reported that the right knee pain persisted even with use of medication.  The Veteran reported that his knee causes him great pain and, as such, contended that he is entitled to a disability rating of at least 20 percent.   

In a December 2009 written statement, through the representative, the Veteran contended that the right iliotibial band syndrome had worsened with constant pain in the right side of the knee.  The Veteran contended that the symptoms associated with the right knee disability present a greater degree of impairment than the currently assigned rating would indicate and more closely approximates the required criteria for assignment of the next higher (20 percent) disability rating.  See also April 2014 written statement from the representative.  The Veteran contended that pain while standing for long periods of time, use of heating pads to relieve pain, and limited range of motion associated with the right knee disability are consistent with a higher disability rating. 

In an October 2010 written statement, the Veteran contended that he is entitled to a higher disability rating because he continues to have pain in the right knee with walking, exercising, and going up or down stairs or a hill, despite having knee surgery a year prior.  The Veteran reported that this affects his job performance and, even though the pain is reduced with injection therapy, it is not eliminated.  In a February 2016 written statement, the representative contended that the Veteran is entitled to a separate rating for right knee arthritis based on x-ray findings and painful motion.  The representative further contended that the Veteran is entitled to a higher disability rating under Diagnostic Code 5257 for right knee instability.    

Initial Rating for Right Knee Degenerative Joint Disease

As discussed in detail above, the Veteran is in receipt of a 10 percent disability rating for right knee degenerative joint disease under 38 C.F.R. § 4.71a, Diagnostic Code 5010-5003, from January 1, 2010.  The Veteran filed a claim for service connection for a right knee disorder in April 2006 (within one year after service separation).  While a compensable disability rating for right knee degenerative joint disease has not been assigned prior to January 1, 2010, the Board finds that the applicable initial rating period on appeal runs from March 1, 2006 (the day after service separation).  As such, the Board will consider whether a compensable disability rating is warranted for any part of the initial rating period prior to January 1, 2010 as well as whether a disability rating in excess of 10 percent is warranted from January 1, 2010.

Diagnostic Code 5010 represents arthritis due to trauma, substantiated by x-ray findings, which in turn is to be rated under Diagnostic Code 5003 as degenerative arthritis (hypertrophic or osteoarthritis).  38 C.F.R. § 4.71a.  Degenerative arthritis established by X-ray findings will be rated based on limitation of motion under the appropriate diagnostic code(s) for the specific joint(s) involved.  When, however, the limitation of motion of the specific joint(s) involved is noncompensable under the appropriate diagnostic code(s), a 10 percent rating is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent rating is warranted if there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups and a 20 percent rating is authorized if there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups and there are occasional incapacitating exacerbations.  Id., Diagnostic Code 5003.

Notes (1) and (2) under Diagnostic Code 5003 provides the following: Note
(1) provides that the 20 percent and 10 percent ratings based on X-ray findings, above, will not be combined with ratings based on limitation of motion.  Note 
(2) provides that the 20 percent and 10 percent ratings based on X-ray findings, above, will not be utilized in rating conditions listed under Diagnostic Codes 5013 to 5024, inclusive.  Id., Diagnostic Code 5003, Notes (1) and (2).    

The Diagnostic Codes that rate on the basis of limitation of motion of the knee are Diagnostic Codes 5260 and 5261.  Normal range of motion of the knee is to zero degrees extension and to 140 degrees flexion.  See 38 C.F.R. § 4.71a, Plate II.

Under Diagnostic Code 5260, a noncompensable rating will be assigned for limitation of flexion of the leg to 60 degrees; a 10 percent rating will be assigned for limitation of flexion of the leg to 45 degrees; a 20 percent rating will be assigned for limitation of flexion of the leg to 30 degrees; and a 30 percent rating will be assigned for limitation of flexion of the leg to 15 degrees.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5261, a noncompensable rating will be assigned for limitation of extension of the leg to 5 degrees; a 10 percent rating will be assigned for limitation of extension of the leg to 10 degrees; a 20 percent rating will be assigned for limitation of extension of the leg to 15 degrees; a 30 percent rating will be assigned for limitation of extension of the leg to 20 degrees; a 40 percent rating will be assigned for limitation of extension of the leg to 30 degrees; and a 50 percent rating will be assigned for limitation of extension of the leg to 45 degrees.  Id.   

After a review of the lay and medical evidence, the Board finds that, for the initial rating period from March 1, 2006 to November 4, 2009, the criteria for a 10 percent initial disability rating under Diagnostic Code 5010-5003 for the right knee degenerative joint disease have been met.  For the initial rating period from March 1, 2006 to November 4, 2009 and from January 1, 2010, the right knee degenerative joint disease has been manifested by symptoms of painful motion, stiffness, swelling, effusion, crepitus, and weakness that are productive of noncompensable limitation of motion.  

The private treatment records as well as the Veteran's own statements through the course of this appeal reflect that the Veteran has consistently reported right knee pain, joint effusion, and swelling especially with standing, walking, and running that is managed by pain medication.  A July 2005 service treatment record notes that the Veteran's right knee was painful and swollen after running.  

At the June 2006 VA examination, the Veteran reported that the right knee becomes tight and painful after running and walking fast as well as aching when walking on concrete for an extended period.  The Veteran reported subjective symptoms of weakness, stiffness, swelling, and locking associated with the right knee as well as right knee pain three times per week lasting for approximately two hours that is elicited by physical activity and relieved by rest.  

The June 2006 VA examination report notes, upon physical examination of the right knee, crepitus and no signs of edema, effusion, weakness, tenderness, abnormal movement or guarding of movement.  Range of motion testing reflecting right knee flexion to 140 degrees and extension to 0 degrees.  The examination report notes that joint function was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  X-rays findings of the right knee were noted as within normal limits.

In a February 2008 notice of disagreement, the Veteran reported right knee pain while walking or standing over a period of time and that using various ointments, heating pads, and wraps only offered short term relief.  In the June 2009 substantive appeal (on a VA Form 9), the Veteran reported daily right knee pain, daily use of pain medication, and that the knee is very stiff and swollen after standing all day at work.  The Veteran reported that he uses a heating pad at night to treat the right knee pain in order to sleep, he cannot do any physical exercises that require movement of the knee without pain, and going up and down stairs is painful.   

At the April 2009 VA examination, the Veteran reported constant pain in the right side of the right knee that is elicited by physical activity and stress and relieved by rest and over the counter pain medication.  The Veteran reported subjective symptoms of weakness, stiffness, and swelling.  The Veteran reported that the pain and stiffness associated with the right knee were constant. 

The April 2009 VA examination report notes, upon physical examination, right knee tenderness with no signs of edema, effusion, weakness, or guarding of movement.  Lateral joint line tenderness was noted.  Range of motion testing reflected right knee flexion to 130 degrees with pain at 125 degrees and extension to 0 degrees without objective evidence of painful motion.  The VA examiner noted that right knee joint function is additionally limited by pain after repetitive use with pain having a major functional impact, but is not additionally limited by fatigue, weakness, lack of endurance, or incoordination.  The VA examiner opined that the right knee pain after repetitive use additionally limited joint function by 13 degrees - i.e., flexion to 112 degrees.  X-rays findings of the right knee were noted as within normal limits.  

October 2009 private treatment records note that physical evaluation of the right knee revealed tenderness along the medial joint line, mild swelling, mild joint effusion, and full flexion and extension of the right knee upon range of motion testing.  In November 2009, the Veteran underwent a right knee arthroscopy.  As noted above, a 100 percent temporary total rating for convalescence pursuant to 38 C.F.R. § 4.30 (2015) has been assigned from November 4, 2009 to January 1, 2010.  

January 2010 private treatment records note that the Veteran reported pain and stiffness in the right knee.  The treatment records note that the Veteran had decreased range of motion and strength in the right knee as well as difficulties with rising from a chair, ascending and descending stairs, squatting, kneeling, and walking.  

February 2010 private treatment records that the Veteran was receiving steroid injections to treat right knee pain.  A September 2010 private treatment record notes that the Veteran reported that the right knee was "starting to bother him again."  January, February, May, and September 2010 private treatment records note, upon physical evaluation of the right knee, tenderness along the medial and lateral joint line, mild swelling, mild joint effusion, mild pain, crepitus with range of motion, and mild limitation of flexion and active extension during range of motion testing.  

In an October 2010 written statement, the Veteran reported continued right knee pain with walking, exercising, or going up or down stairs or a hill, despite having knee surgery a year prior.  The Veteran reported that this affects his job performance and, even though the pain is reduced with injection therapy, it is not eliminated.  The Veteran reported temporary pain and swelling of the right knee following injection therapy.  In a July 2012 written statement, through the representative, the Veteran reported constant right knee pain with weakness, swelling, stiffness, tenderness upon palpation, and slight limitation of motion.  The Veteran reported that he takes five to six pills of pain medication per day.

At the November 2012 VA examination, the Veteran reported worsened right knee pain and swelling, taking daily pain medication, and injections of the right knee.  The Veteran reported flare-ups associated with the right knee disability that cause difficulty when working.  The Veteran reported that his legs are stiff and painful during flare-ups causing difficulty with walking and standing for long periods.  

Upon physical examination at the November 2012 VA examination, range of motion testing reflected right knee flexion to 125 degrees and extension to 0 degrees with no objective evidence of painful motion.  Upon repetitive testing, right knee flexion was additionally limited to 120 degrees.  The VA examiner noted functional impairment of the right knee of less movement than normal and swelling as well as tenderness or pain for the joint line of the right knee.  The VA examiner noted that the right knee disability impacted the Veteran's ability to work because of difficulty with prolonged walking, standing, and kneeling.  X-ray reports reflected degenerative changes in the right knee and a diagnosis of degenerative joint disease was rendered.   

The evidence reflects symptoms of right knee joint pain consistent with compensable disability ratings of 10 percent.  38 C.F.R. § 4.71a.  The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  Pursuant to 38 C.F.R. § 4.59, painful motion should be considered limitation of motion, even though a range of motion may be possible beyond the point when pain sets in.  See Powell v. West,	 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995).  When 38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, the Board should address its applicability.  See Burton v. Shinseki, 25 Vet. App. 1 (2011) (holding that the Board had failed to address painful motion and the applicability of 38 C.F.R. § 4.59 to an initial disability rating for residuals of a left shoulder injury with surgical repair).  If the knee disability does not warrant a compensable rating under the appropriate diagnostic codes based on limitation of motion, the minimum compensable rating (10 percent) may be assigned where there is satisfactory evidence of painful motion.  38 C.F.R. § 4.59; Burton, 25 Vet. App. at 1.

The Board finds that the criteria for 10 percent disability ratings by analogy to Diagnostic Code 5003, applying the principles of 38 C.F.R. § 4.59, for painful motion that is manifested to a noncompensable degree, is supported by the evidence in this case.  Further, the evidence of record reflects that the Veteran has been diagnosed with degenerative joint disease and osteoarthritis during the appeal period.  See e.g., January 2010 private treatment records.  Based on the above, for the initial rating period from March 1, 2006 to November 4, 2009, the Board finds that the criteria for a 10 percent initial disability rating under Diagnostic Code 5010-5003 have been met as the right knee disability has been manifested by symptoms of painful motion, stiffness, swelling, effusion, crepitus, and weakness that are productive of noncompensable limitation of motion.  38 C.F.R. §§ 4.3, 4.7, 4.71a.    

The Board further finds that a disability rating in excess of 10 percent under Diagnostic Code 5010-5003 for the right knee degenerative joint disease is not warranted for any part of the initial rating period from March 1, 2006 (exclusive of the 100 percent temporary total disability rating assigned from November 4, 2009 to January 1, 2010).  A rating in excess of 10 percent (20 percent) under Diagnostic Code 5003, which in turn would be rated under Diagnostic Codes 5260 and 5261 for limitation of motion, requires flexion limited to 30 degrees or less or extension limited to 15 degrees or more.  

For the entire initial rating period from March 1, 2006 to November 4, 2009 and from January 1, 2010, the limitation of motion of the right knee did not more nearly approximate extension limited to 15 degrees or more, or flexion limited to 30 degrees or less, as needed for a 20 percent rating, even with consideration of the additional limitation due to pain, stiffness, and swelling.  See 38 C.F.R. §§ 4.40, 4.45, 4.59, DeLuca.  The evidence also does not show compensable limitation of motion of extension (10 degrees) and limitation of motion of flexion (45 degrees) to warrant separate compensable ratings for both limitation of extension and limitation of flexion for the right knee.  See VAOPGCPREC 09-04 (separate ratings may be awarded for compensable limitation of flexion and limitation of extension of the same knee joint).  

Rather, the evidence of record shows that the Veteran had, at worst, right knee flexion to 112 degrees and extension to 0 degrees as noted on repetition at the April 2009 VA examination, which does not approximate limitation to 30 degrees of flexion or 15 degrees of extension as needed for a higher (20 percent) rating.  See VAOPGCPREC 9-98 (interpreting that painful motion is considered limited motion at the point that the pain actually sets in).  Therefore, a disability rating in excess of 10 percent is not warranted under Diagnostic Codes 5260 or 5261 for limitation of flexion and extension of the right knee for the initial rating period from March 1, 2006 to November 4, 2009 or from January 1, 2010.  38 C.F.R. § 4.71a.   

The Board has considered whether a higher disability rating for the right knee is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  See also DeLuca.  Here, there is no question that the right knee disability has caused pain, stiffness, and swelling, which has restricted overall motion.  The Veteran has consistently, in statements made for the purpose of treatment, reported chronic knee pain and difficulty with prolonged walking, standing, and ascending and descending stairs; however, as noted above, even taking into account additional functional limitation due to pain, the VA examination reports and treatment records indicate ranges of motion that do not more nearly approximate the 20 percent criteria.  The April 2009 VA examination report notes that right knee flexion was limited to, at worst, 112 degrees.  Based on the above, the degree of functional impairment does not warrant a higher rating based on limitation of motion for the right knee.  

Initial Ratings for Right Knee Iliotibial Band Syndrome 

As discussed in detail above, the Veteran is in receipt of noncompensable (0 percent) initial disability ratings from March 1, 2006 to April 2, 2009 and from January 1, 2010, and a 10 percent disability rating from April 2, 2009 to November 4, 2009 for right knee iliotibial band syndrome under 38 C.F.R. § 4.71a, Diagnostic Code 5299-5257.  Under Diagnostic Code 5257, where instability is severe, moderate, and slight, disability ratings of 30, 20, and 10 are assigned, respectively.  38 C.F.R. § 4.71a.  The words "slight," "moderate," and "severe" as used in the various diagnostic codes are not defined in the VA Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence for "equitable and just decisions."  38 C.F.R. § 4.6 (2015).

From March 1, 2006 to April 2, 2009 and from January 1, 2010

The private treatment records dated throughout this part of the period on appeal note no laxity or instability associated with the right knee.  October 2009 and January, February, May, and September 2010 private treatment records note that anterior drawer, Lachman, lateral pivot shift tests were negative.  The private treatment records reflect that no collateral ligament laxity was noted upon multiple physical examinations.  

The June 2006 VA examination report notes anterior and posterior cruciate ligaments and medial and lateral collateral ligaments stability tests were within normal limits.  The November 2012 VA examination report notes that joint stability tests of the right knee were all normal.  No evidence or history of recurrent patellar subluxation or dislocation was noted.  

Further, the Veteran has not reported subjective symptoms of instability during any part of the initial rating periods from March 1, 2006 to April 2, 2009 or from January 1, 2010.  Based on the above, the Board finds that a compensable disability rating for right knee instability under Diagnostic Code 5257 is not warranted for the initial rating periods from March 1, 2006 to April 2, 2009 or from January 1, 2010.  38 C.F.R. §§ 4.3, 4.7, 4.71a.  

From April 2, 2009 to November 4, 2009

The April 2009 VA examination report, upon physical examination of the right knee, notes no subluxation.  The medial and lateral collateral ligaments stability test of the right knee was abnormal with slight instability.  The anterior and posterior cruciate ligaments stability test of the right knee was within normal limits.  The VA examiner diagnosed the Veteran with right knee ligament instability. 

The only notation of instability associated with the right knee is the April 2009 VA examiner's findings of slight right knee instability of the medial and lateral collateral ligaments.  No instability was noted in the anterior and posterior ligaments of the right knee.  Based on the above, for the initial rating period from April 2, 2009 to November 4, 2009, the level of instability more nearly approximated slight instability under Diagnostic Code 5257; therefore, the Board finds that a disability rating in excess of 10 percent is not warranted under Diagnostic Code 5257 for the right knee iliotibial band syndrome.  38 C.F.R. §§ 4.3, 4.7, 4.71a.   
Other Knee Diagnostic Codes

The Board also finds that no other higher or separate rating is warranted under any of the other diagnostic codes pertaining to the knee for any part of the initial rating period.  Ankylosis is "[s]tiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint."  Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) (quoting from Stedman's Medical Dictionary 87 (25th ed. 1990)).  As there is no lay or medical evidence of ankylosis, the Board finds that Diagnostic Code 5256 does not apply.  As there is no evidence that the Veteran underwent a knee replacement of the right knee joint, Diagnostic Code 5055 is inapplicable.  38 C.F.R. § 4.71a.    

Diagnostic Code 5258 addresses dislocation of semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  October 2009 and January, February, May, and September 2010 private treatment records associated with the claims file note that McMurray's tests (used to evaluate individuals for tears in the meniscus of the knee) of the right knee were positive.  

An October 2009 private MRI report of the right knee notes findings suggestive of a poorly visualized tear of the posterior horn of the medial meniscus.  In November 2009 the Veteran underwent arthroscopic surgery of the right knee.  The November 2009 operation report notes that the medial meniscus was probed and inspected and felt to be intact.  The operation report notes that there appeared to be a wrinkle in the medial meniscus posteriorly that likely explained the finding on the MRI that was suggestive of a tear.  The operation report notes that, based on these findings, a medial meniscectomy was not performed.

While the November 2012 VA examiner noted that the Veteran underwent a meniscectomy in November 2009 for a right meniscus tear, as discussed above, the November 2009 operation report notes that a meniscectomy was not performed because inspection of the right meniscus during surgery did not reveal an actual tear.  Based on the above, the Board finds that the evidence of record does not support a finding that the Veteran had dislocation or removal of the right semilunar cartilage. 

The evidence of record reflects pain and effusion associated with the right knee disability.  Further, at the June 2006 VA examination, the Veteran reported subjective symptoms of right knee locking.  The April 2009 VA examination report, upon physical examination of the right knee notes no "locking" of the joint.   

Diagnostic Code 5010-5003 specifically provides disability ratings on the basis of limitation of motion, including limitation of motion caused by pain, effusion, and locking.  While the rating schedule does not direct that all of the symptoms listed in the rating criteria of a particular Diagnostic Code must be manifested by the service-connected disability in order to receive a disability rating under that Code, see 38 C.F.R. § 4.21 (2015), the Board finds that the functional impairment caused by the pain, effusion, and (one) subjective feeling of locking associated with the right knee disability is contemplated by the 10 percent disability ratings assigned under Diagnostic Code 5010-5003.  See also DeLuca at 204-07; 38 C.F.R. §§ 4.40, 4.45, 4.59.  Further, the Board finds that the one subjective report of "locking" does not amount to frequent episodes of locking.  Based on the above, the Board finds that the weight of the evidence demonstrates that the right knee disabilities have not been manifested by dislocation of the semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint; therefore, Diagnostic Code 5258 does not apply.  38 C.F.R. § 4.71a.

The Board also finds that a separate disability rating under Diagnostic Code 5259 is not warranted in the present case.  Despite the typographical error in the November 2012 VA examination, the November 2009 private operation report specifically notes that the Veteran did not undergo a meniscectomy because no meniscal tear was found upon inspect of the right meniscus during surgery.  Review of the evidence of record does not reflect that the Veteran underwent a meniscectomy or that the right knee disabilities has been otherwise manifested by removal of the semilunar cartilage; therefore, the Board finds that Diagnostic Code 5259 does not apply.  

Diagnostic Code 5262 does not apply, as there is no evidence of impairment of the tibia or fibula of the right or left knee.  As the evidence of record does not reflect that the Veteran has genu recurvatum of the right or left knee, Diagnostic Code 5263 does not apply.  Id.     

Finally, in a February 2013 rating decision, the RO granted service connection for a right knee scar, status post surgery and assigned an initial noncompensable (0 percent) disability rating effective November 8, 2012.  The Veteran has not disagreed with the initial separate rating or effective date assigned for right knee scar; therefore, this issue is not before the Board.  

Extraschedular Consideration

The Board has considered whether referral for an extraschedular evaluation would have been warranted for the right knee disabilities for any part of the rating period.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2015).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  
38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the right knee disabilities is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The right knee disabilities (degenerative joint disease and right knee iliotibial band syndrome) have bene manifested by manifested by symptoms manifested by symptoms of painful motion, stiffness, swelling, effusion, crepitus, and weakness that are productive of noncompensable limitation of motion as well as slight instability.

The schedular rating criteria specifically provides ratings painful arthritis (Diagnostic Code 5003, 38 C.F.R. § 4.59) and limitation of motion (Diagnostic Codes 5260 and 526), including motion limited due to orthopedic factors such as pain, stiffness, and swelling (38 C.F.R. §§ 4.40, 4.45, 4.59, DeLuca), which are incorporated into the schedular rating criteria.  Further, the Veteran's right knee swelling, effusion, and subjective feeling of locking are specifically contemplated by the rating criteria for limitation of motion because arthritis contemplates painful limitation of motion as caused by swelling, effusion, and locking, which inherently creates difficulty with prolonged walking, standing, sitting, weightbearing, or ascending and descending stairs.  See also 38 C.F.R. § 4.45 (interference with sitting, standing, and weight-bearing are related considerations to painful motion).  In this case, comparing the Veteran's disability level and symptomatology of the right knee disabilities to the rating schedule, the degree of disability throughout the entire period under consideration is contemplated by the rating schedule and the assigned ratings are, therefore, adequate.  

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.               38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the problems reported by the Veteran are specifically contemplated by the criteria discussed above, including the effect on his daily life.  In the absence of exceptional factors associated with the right knee disabilities, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is part of a rating claim when unemployability is expressly raised by a veteran or reasonably raised by the record during the rating appeal.  At the June 2006 and November 2012 VA examinations, the Veteran reported working full-time.  The Veteran has not contended that he is unemployed because of his service-connected disabilities, and the other evidence of record does not so suggest; thus, the Board finds that Rice is inapplicable in this case because neither the Veteran nor the evidence suggests unemployability due to the service-connected disabilities.


ORDER

An initial disability rating for right knee degenerative joint disease under Diagnostic Code 5010-5003 of 10 percent, for the period from March 1, 2006 to November 4, 2009, is granted; and in excess of 10 percent, for the periods from March 1, 2006 to November 4, 2009, and from January 1, 2010, is denied.

An initial disability rating for right knee iliotibial band syndrome under Diagnostic Code 5299-5257 in excess of 0 percent for the period from March 1, 2006 to April 2, 2009, in excess of 10 percent for the period from April 2, 2009 to November 4, 2009, and in excess of 0 percent for the period from January 1, 2010, is denied. 



____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


